COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       German Perez-Vasquez v. The State of Texas

Appellate case number:     01-15-00882-CR

Trial court case number: 13CR0953

Trial court:               405th District Court of Galveston County

      Appellant’s brief was originally due on March 31, 2016. Appellant’s appointed counsel,
Kevin B. Stryker, has not filed a brief on appellant’s behalf.

       On September 20, 2016, this court granted counsel’s fifth motion for extension of time to
file a brief, ordering that appellant’s brief be filed by October 17, 2016 and that, absent
extraordinary circumstances, the court would not grant additional motions to extend time. In this
fifth motion for extension, counsel stated he had “worked extensively on this appeal,” and he did
not “anticipate needing any further extensions.”

       On October 17, 2016, counsel filed his sixth request for an extension of time to file a
brief. More than 200 days have elapsed since the original due date for appellant’s brief.

        In each of his motions for extension, counsel has stated that the record is voluminous and
that the issues are “numerous and complicated.” Counsel further states he continues to fulfill
duties in other cases.

        “[A]n allegation of workload, standing alone, does not constitute good cause for an
extension.” Newfield v. State, 766 S.W.2d 408, 408–09 (Tex. App.—Dallas 1989, order). “[I]in
limited situations, for limited periods of time, workload may indeed be ‘good cause’ or even an
‘exceptional circumstance’ that justifies an extension to file a brief.” Id. “Nevertheless, appellate
counsel cannot justifiably apply for repeated extensions in a case so that he may attend to other
business.” In re Halsey, 646 S.W.2d 306, 308 (Tex. App.—Dallas 1983, orig. proceeding).
       Although counsel does not excuse his delay in filing the brief in this appeal solely on his
work on other cases, it forms a significant basis for his extension requests. Notably, the newest,
sixth motion states that in addition to preparing for a “jury trial set October 20, 2016,” counsel
has been investigating and preparing motions for a “recently assigned” “new appeal.”
        Counsel’s delay in filing appellant’s brief, while accepting appointments for new appeals
that have prevented him from timely filing a brief in this appeal, has seriously delayed this
court’s consideration of this appeal. Therefore, in light of our previous order stating that no
further extensions would be granted absent exceptional circumstances, we DENY counsel’s sixth
motion for extension of time. See Newfield, 766 S.W.2d at 407–09; Hubbard, 649 S.W.2d at 169;
Halsey, 646 S.W.2d at 308.
        Unless this Court receives appellant’s brief within 20 days of the date of this order, we
will abate the case and order the trial court to conduct a hearing pursuant to Texas Rule of
Appellate Procedure 38.8(b). See TEX. R. APP. P. 38.8(b); see also TEX. CODE CRIM. PROC.
art. 26.04(j)(2) (appointed counsel may be ordered to withdraw after a finding of good cause).
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually


Date: October 25, 2016